                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ADRIAN ALANIZ,                                    Case No. 18-cv-05788-HSG
                                   8                      Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                              DISMISS AS UNTIMELY
                                   9               v.
                                                                                              Re: Dkt. No. 18
                                  10        KEVIN ENTERLINE #3821, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                             INTRODUCTION

                                  14            Plaintiff, a California prisoner currently incarcerated at Avenal State Prison, filed this pro

                                  15   se civil rights action under 42 U.S.C. § 1983. Now pending before the Court is defendants’

                                  16   motion to dismiss this action as time-barred. Dkt. No. 18. Plaintiff has filed an opposition, Dkt.

                                  17   No. 25, and defendants have filed a reply, Dkt. No. 26. For the reasons set forth below,

                                  18   defendants’ motion to dismiss is GRANTED.

                                  19                                              BACKGROUND

                                  20   I.       Complaint

                                  21            According to the complaint, on August 7, 2012, defendants San Jose Police Department

                                  22   (“SJPD”) officers Enterline and Kirby illegally stopped and searched plaintiff and the car he was

                                  23   in, and used excessive force in arresting plaintiff. Plaintiff filed a successful motion to suppress

                                  24   the evidence, observation, and fruits of this search. Dkt. No. 1 at 3-4.

                                  25            The Court found that, liberally construed, the complaint stated cognizable Fourth

                                  26   Amendment claims against Defendants Enterline and Kirby for unlawful search and seizure and

                                  27   for the use of excessive force. Dkt. No. 1; Dkt. No. 7. In this action, plaintiff seeks $7 million in

                                  28   damages to compensate for his medical bills and the pain and suffering rendered by “Officer Dog
                                   1   Rocko,” and to redress wrongs. Dkt. No. 1.

                                   2   II.    Additional Background

                                   3          On September 14, 2012, a Santa Clara County Superior Court jury found plaintiff guilty of

                                   4   the misdemeanor of resisting, delaying, or obstructing a police officer (Cal. Penal Code §

                                   5   148(a)(1)). Dkt. No. 18-1 (“RJN”), Exs. A and B.1 On September 19, 2012, plaintiff appealed his

                                   6   conviction and sentence, arguing that the trial court erred in denying his motion to suppress and

                                   7   his motion to acquit. RJN, Ex. C.

                                   8          On October 16, 2013, while the appeal was pending, plaintiff filed a government tort claim

                                   9   against the City of San Jose, alleging that SJPD police officers used excessive force when they

                                  10   arrested him on August 7, 2012. RJN, Ex. D. In his claim, plaintiff stated that he had exercised

                                  11   reasonable diligence in attempting to gather the necessary materials (trial transcripts, hospital and

                                  12
Northern District of California
 United States District Court




                                  13   1
                                         Defendants have filed an unopposed request for judicial notice (“RJN”), requesting that the
                                  14   Court take judicial notice of the following documents which are attached as exhibits to the RJN:
                                       (A) document from Santa Clara County Superior Court in Case No. 1238740, People v. Adrian
                                  15   Alaniz (“Alaniz I”), indicating that plaintiff was found guilty of having violated Cal. Penal Code §
                                       148(a)(1) on August 7, 2012; (B) transcript of the September 14, 2012 proceedings before Judge
                                  16   Kenneth Shapero in Alaniz I; (C) the notice of appeal and request for court-appointed lawyer filed
                                       on September 19, 2012 in Santa Clara County Superior Court in Alaniz I; (D) the government tort
                                  17   claim filed by plaintiff with the City of San Jose on October 21, 2013; (E) an excerpt from the
                                       County of Santa Clara, Rules and Regulations, Inmate Mail, printed from
                                  18   https://www.scccgov.org/sites/doc/services/Pages/rules.aspx; (F) the February 7, 2014 order
                                       issued by the appellate division of the Santa Clara County Superior Court in Alaniz I; (G) the
                                  19   transcript of the October 3, 2014 proceedings before Judge Edward Lee in Alaniz I; (H) transcript
                                       of the September 14, 2012 proceedings before Judge Kenneth Shapero in Alaniz I; and (I)
                                  20   transcript of the October 18, 2014 proceedings before Judge Kenneth Shapero in Alaniz I. Dkt.
                                       No. 18-1.
                                  21           The Court GRANTS the request for judicial notice in its entirety. The Court takes judicial
                                       notice of exhibits A, B, C, F, G, H and I to the RJN because they are documents or pleadings filed
                                  22   in a court and have a direct relation to the matters at issue, and because the facts set forth in these
                                       pleadings or documents can be accurately and readily determined from sources whose accuracy
                                  23   cannot reasonably be questioned. See U.S. ex rel. Robinson Rancheria Citizens Council v.
                                       Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (federal courts may “take notice of proceedings in
                                  24   other courts, both within and without the federal judicial system, if those proceedings have a direct
                                       relation to the matters at issue”) (internal quotation marks and citation omitted); Fed. R. Evid.
                                  25   201(b). The Court takes judicial notice of exhibit D to the RJN because a government claim is
                                       properly the subject of judicial notice. See Roy v. Contra Costa Cty., No. 15-CV-02672-TEH,
                                  26   2015 WL 5698743, at *2 n.6 (N.D. Cal. Sept. 29, 2015). The Court takes judicial notice of exhibit
                                       E for the purpose of confirming that the mailing address for inmates at the Santa Clara County
                                  27   Department of Correction Mail Jail Complex is 885 N. San Pedro Street, San Jose, CA 95110,
                                       because that is a fact that is not subject to reasonable dispute because it can be accurately and
                                  28   readily determined from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid.
                                       201(b).
                                                                                           2
                                   1   ambulance records) through appointed counsel but had been unsuccessful. He stated that

                                   2   appointed counsel’s failure to provide the necessary records prevented him from timely filing the

                                   3   tort claim and that he should be entitled to delayed accrual of the claim because he was unable to

                                   4   ascertain his claim prior to receiving the record. Finally, plaintiff also stated that he had not yet

                                   5   been able to ascertain the identity of the officers who had arrested him. Id.

                                   6           On February 7, 2014, the Santa Clara County Superior Court, Appellate Division, vacated

                                   7   the conviction and remanded the case to determine the motion to suppress. RJN, Ex. F. The

                                   8   appellate division explained that if the trial court granted the motion to suppress, the conviction

                                   9   should be permanently vacated but if the trial court denied the motion to suppress, the case should

                                  10   be reset for trial. Id.

                                  11           On September 30, 2014, Judge Kenneth Shapero granted the motion to suppress pursuant

                                  12   to Cal. Penal Code § 1538.5. RJN, Ex. G. On October 3, 2014, Judge Shapero set aside the guilty
Northern District of California
 United States District Court




                                  13   verdict. RJN, Ex. H. On October 8, 2014, Judge Shapero dismissed the case pursuant to Cal.

                                  14   Penal Code § 1385. RJN, Ex. I.

                                  15           On September 12, 2018,2 plaintiff filed the instant action. Dkt. No. 1.

                                  16           Plaintiff is currently incarcerated in state prison and serving an indeterminate life sentence

                                  17   on charges unrelated to the allegations in this complaint. Plaintiff states that he has been

                                  18   continuously incarcerated. Dkt. No. 25 at 3.

                                  19                                               DISCUSSION

                                  20   I.      Standard of Review

                                  21           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal

                                  22   sufficiency of a claim. A claim may be dismissed only if ‘it appears beyond doubt that the

                                  23   plaintiff can prove no set of facts in support of his claim which would entitle him to relief.’”

                                  24   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001) (quoting Conley v. Gibson, 355 U.S. 41, 45-

                                  25

                                  26
                                       2
                                        In determining when a Section 1983 suit filed by a pro se prisoner is filed, the “mailbox” rule
                                       applies. Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009). A Section 1983 complaint is
                                  27   considered to be filed on the date a prisoner delivered it to prison authorities for forwarding to the
                                       court clerk. Houston v. Lack, 487 U.S. 266, 276 (1988). According to the proof of service,
                                  28   plaintiff handed his complaint to prison officials for mailing on September 12, 2018. Dkt. No. 1 at
                                       28.
                                                                                          3
                                   1   46 (1957)). When assessing the legal sufficiency of a plaintiff’s claims, the court must accept as

                                   2   true all material allegations of the complaint and all reasonable inferences that may be drawn

                                   3   therefrom. Id. Dismissal is proper under Rule 12(b)(6) “only where there is no cognizable legal

                                   4   theory or an absence of sufficient facts alleged to support a cognizable legal theory.” Id. The

                                   5   court must also liberally construe a pro se litigant’s complaint. Wilhelm v. Rotman, 680 F.3d

                                   6   1113, 1121 (9th Cir. 2012) (quoting Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011)).

                                   7          Conclusory allegations of law are insufficient to defeat a Rule 12(b)(6) motion. Lee v.

                                   8   County of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001). In deciding a Rule 12(b)(6) motion, the

                                   9   court may take judicial notice of documents whose authenticity are not questioned and of matters

                                  10   of public record. Id. at 688-89 (discussing Fed. R. Evid. 201). The court need not accept as true

                                  11   allegations that contradict matters properly subject to judicial notice. Sprewell v. Golden State

                                  12   Warriors, 266 F.3d 979, 988 (9th Cir.), opinion amended on denial of reh’g, 275 F.3d 1187 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2001).

                                  14          Although a Rule 12(b)(6) motion usually is not available to raise an affirmative defense, it

                                  15   may be used when the complaint contains allegations showing a complete defense or bar to

                                  16   recovery, such as a statute of limitations problem. See Jablon v. Dean Witter & Co., 614 F.2d

                                  17   677, 682 (9th Cir. 1980). Dismissal on statute of limitations grounds can be granted pursuant to

                                  18   Rule 12(b)(6) “only if the assertions of the complaint, read with the required liberality, would not

                                  19   permit the plaintiff to prove that the statute was tolled.” Id.

                                  20   II.    Motion to Dismiss

                                  21          Defendants have moved to dismiss this action as time-barred. Defendants argue that both

                                  22   plaintiff’s excessive force claim and his unlawful search and seizure claim accrued on August 7,

                                  23   2012, when the alleged incidents occurred, and that the two-year statute of limitations expired on

                                  24   August 7, 2014, rendering this action time-barred. Dkt. No. 18. Plaintiff argues that he is entitled

                                  25   to statutory tolling pursuant to Martinez v. Gomez, 137 F.3d 1124 (9th Cir. 1998), which applies

                                  26   the version of Cal. Civ. Proc. Code § 352.1(a) that was in effect at that time.3 Plaintiff argues that

                                  27
                                       3
                                  28     Cal. Civ. Proc. Code § 352.1(a) provides that if a plaintiff is imprisoned on a criminal charge for
                                       a term less than life at the time the cause of action accrued, the statute of limitations is tolled for
                                                                                           4
                                   1   he is entitled to equitable tolling because (1) he was unaware that he could seek relief via a Section

                                   2   1983 action until October 16, 2013; (2) he mistakenly believed that he could not seek relief until

                                   3   he was released from prison; (3) he was unable to file this suit until his motion to suppress was

                                   4   granted on September 30, 2014, and (4) he has shown diligence in pursuing these claims. Dkt.

                                   5   No. 25. Defendants respond that plaintiff has conceded that he knew of the claims on August 7,

                                   6   2012, and that plaintiff has not demonstrated any basis for tolling the statute of limitations. Dkt.

                                   7   No. 26.

                                   8             A.     Statute of Limitations

                                   9             Section 1983 does not contain its own limitations period.4 “Without a federal limitations

                                  10   period, the federal courts borrow the statute of limitations for § 1983 claims applicable to personal

                                  11   injury claims in the forum state.” TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999) (citing

                                  12   Wilson v. Garcia, 471 U.S. 261, 276–79 (1985), superseded by statute on other grounds as stated
Northern District of California
 United States District Court




                                  13   in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 377–78 (2004)); see also Wallace v. Kato,

                                  14   549 U.S. 384, 387 (2007). Section 1983 actions are characterized as personal injury actions for

                                  15   statute of limitations purposes. Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995).

                                  16   In California, the general residual statute of limitations for personal injury actions is the two-year

                                  17   period set forth at Cal. Civ. Proc. Code § 335.1. See Cal. Civ. Proc. Code § 335.1 (current

                                  18   codification of residual limitations period, which is now two years; enacted in 2002). The

                                  19   applicable statute of limitations for Section 1983 actions brought in California is therefore two

                                  20   years. See Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004) (applying California’s prior

                                  21   one-year statute of limitations to Section 1983 action).

                                  22

                                  23
                                       the time the plaintiff is imprisoned, not to exceed two years. See Cal. Civ. Proc. Code § 352.1(a).
                                  24   In Martinez, the Ninth Circuit held that an inmate sentenced to life with the possibility of parole
                                       was entitled to the tolling afforded by Cal. Civ. Proc. Code § 352(a)(3), the predecessor to the
                                  25   current Cal. Civ. Proc. Code § 352.1(a). Cal. Civ. Proc. Code § 352(a)(3) tolled the statute of
                                       limitations for persons “in execution under the sentence of a criminal court for a term less than for
                                  26   life.” Martinez v. Gomez, 137 F.3d 1124, 1126 (9th Cir. 1998), as amended (May 1, 1998).
                                       4
                                         Plaintiff incorrectly reads Owens v. Okure, 488 U.S. 235 (1989), as holding that there is no
                                  27   statute of limitations for Section 1983 claims. Dkt. No. 25 at 2. Owens explains that while
                                       Section 1983 does not contain its own limitations period, in 42 U.S.C. § 1988 Congress endorsed
                                  28   the borrowing of state-law limitations provisions where doing so would be consistent with federal
                                       law. Owens, 488 U.S. at 239 (citing to 42 U.S.C. § 1988).
                                                                                          5
                                   1                   1.      Claim Accrual

                                   2           While state law provides the statute of limitations, it is federal law that determines when a

                                   3   cause of action accrues and the statute of limitations begins to run. Wallace, 549 U.S. at 388;

                                   4   Belanus v. Clark, 796 F.3d 1021, 1025 (9th Cir. 2015). Under federal law, a claim generally

                                   5   accrues when the plaintiff knows or has reason to know of the injury which is the basis of the

                                   6   action. See TwoRivers, 174 F.3d at 991–92 (citing Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir.

                                   7   1996)). But accrual ultimately depends on the substantive basis of the claim. See, e.g., Bradford

                                   8   v. Scherschligt, 803 F.3d 382, 387–89 (9th Cir. 2015) (claim for deliberate fabrication of evidence

                                   9   accrues when charges are fully and finally resolved and can no longer be brought against

                                  10   defendant; here, acquittal at retrial).

                                  11           A claim that law enforcement officers used excessive force during an arrest usually accrues

                                  12   on the date of the arrest. See, e.g., Cabrera v. City of Huntington Park, 159 F.3d 374, 381 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1998) (plaintiff’s excessive force claim accrued on date of arrest because claim, if successful,

                                  14   would not necessarily imply the invalidity of his conviction). However, because an essential

                                  15   element of a conviction pursuant to Cal. Penal Code § 148(a)(1) is that the officer was acting

                                  16   lawfully, Heck v. Humphrey, 512 U.S. 477 (1994)5 bars a plaintiff from raising an excessive force

                                  17   claim until the underlying Cal. Penal Code § 148(a)(1) charges have been dismissed or the Cal.

                                  18   Penal Code § 148(a)(1) conviction has been overturned. Rodriguez v. City of Modesto, 535 F.

                                  19   App’x 643, 644–45 (9th Cir. 2013) (district court correctly dismissed excessive force claims as

                                  20   barred by Heck because success on such a claim would necessarily imply that plaintiff did not

                                  21   violate Cal. Penal Code § 148(a)(1)). As the Ninth Circuit explained in Rodriguez:

                                  22           Under California law, an essential element of a valid § 148(a)(1) conviction is that the
                                               police officer was acting lawfully in the discharge or attempted discharge of her duties at
                                  23           the time the defendant resisted, delayed, or obstructed the officer. See Garcia v. Superior
                                  24
                                       5
                                  25    In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that in order to recover
                                       damages for an allegedly unconstitutional conviction or imprisonment, or for other harm caused
                                  26   by actions whose unlawfulness would render a conviction or sentence invalid, a 42 U.S.C. § 1983
                                       plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged
                                  27   by executive order, declared invalid by a state tribunal authorized to make such determination, or
                                       called into question by a federal court’s issuance of a writ of habeas corpus. Heck, 512 U.S. at
                                  28   486-487. A claim for damages bearing that relationship to a conviction or sentence that has not
                                       been so invalidated is not cognizable under § 1983. Id. at 487.
                                                                                          6
                                              Court, 177 Cal.App.4th 803, 99 Cal.Rptr.3d 488, 500 (2009). A police officer is not
                                   1          lawfully performing her duties if she arrests an individual without probable cause, see id.,
                                              or uses unreasonable or excessive force on the individual at the time the defendant’s
                                   2          unlawful resistance, delay or obstruction is occurring, see People v. Olguin, 119
                                              Cal.App.3d 39, 173 Cal.Rptr. 663, 667 (1981).
                                   3
                                       Rodriguez, 535 F. App’x at 644–45.6
                                   4
                                              Similarly, a Fourth Amendment claim for unlawful search and seizure accrues at the time
                                   5
                                       of the search or seizure. Venegas v. Wagner, 704 F.2d 1144, 1146 (9th Cir. 1983) (“[W]here false
                                   6
                                       arrest or illegal search and seizure is alleged, the conduct and asserted injury are discrete and
                                   7
                                       complete upon occurrence, and the cause of action can reasonably be deemed to have accrued
                                   8
                                       when the wrongful act occurs.”). But if the allegedly unlawful search and seizure resulted in
                                   9
                                       criminal charges or conviction and the charges and/or conviction are based on the evidence seized
                                  10
                                       in the allegedly unlawful search and seizure, Section 1983 unlawful search and seizure claims are
                                  11
                                       barred by Heck until the criminal charges have been dismissed or the conviction has been
                                  12
Northern District of California




                                       overturned. Harvey v. Waldron, 210 F.3d 1008, 1015-16 (9th Cir. 2000), overruled in part on
 United States District Court




                                  13
                                       other grounds by Wallace, 549 U.S. at 393–94 (claim that gaming devices had been unlawfully
                                  14
                                       searched for and seized under Fourth Amendment barred by Heck until charges for illegal
                                  15
                                       possession of gaming devices were dismissed); see also Whitaker v. Garcetti, 486 F.3d 572, 581,
                                  16
                                       583-84 (9th Cir. 2007) (plaintiffs convicted of underlying criminal charges were barred from
                                  17
                                       challenging search and seizure of evidence resulting from defendants’ use of wiretaps, however
                                  18
                                       individual plaintiff’s claims were not barred where he was never charged with a crime or
                                  19
                                       convicted).
                                  20
                                                      2.      Tolling
                                  21
                                              A federal court must also give effect to a state’s tolling provisions when applicable. See
                                  22
                                       Hardin v. Straub, 490 U.S. 536, 538, 544 (1989).
                                  23
                                                              a.      Statutory Tolling
                                  24
                                              California law provides for statutory tolling for, respectively, the time criminal charges are
                                  25
                                       pending and a portion of the time of imprisonment. See Cal. Gov’t Code § 945.3; Cal. Civ. Proc.
                                  26

                                  27   6
                                         As an unpublished Ninth Circuit decision, Rodriguez is not precedent, but may be considered for
                                  28   its persuasive value. See Fed. R. App. P. 32.1; CTA9 Rule 36-3.

                                                                                          7
                                   1   Code § 352.1(a). The statute of limitations begins to run immediately after the recognized

                                   2   disability period ends. See Cabrera, 159 F.3d at 378–89 (applying California law).

                                   3           Cal. Gov’t Code § 945.3 provides for tolling for the time criminal charges are pending

                                   4   until the date of conviction and judgment. Cal. Gov’t Code § 945.3 (emphasis added); Trimble, 49

                                   5   F.3d at 585 (“Under section 945.3 charges are ‘pending’ only until the date of judgment and

                                   6   conviction.”). Cal. Civ. Proc. Code § 352.1(a) provides tolls the limitations period for two years

                                   7   for the disability of imprisonment. Cal. Civ. Proc. Code § 352.1(a). Tolling under Cal. Civ. Proc.

                                   8   Code § 352.1(a) is triggered by the plaintiff’s arrest and continues while he remains incarcerated.

                                   9   See Elliott v. City of Union City, 25 F.3d 800, 802-03 (9th Cir. 1994). Tolling ends when the

                                  10   prisoner is released from physical custody. See Boag v. Chief of Police, 669 F.2d 587, 589 (9th

                                  11   Cir. 1982) (construing Oregon tolling provision similar to California’s and holding that tolling

                                  12   ceased upon prisoner’s release on parole); Williams v. Coughlan, 244 F.2d 6, 8 (9th Cir. 1957)
Northern District of California
 United States District Court




                                  13   (statute of limitations not tolled after prisoner released).

                                  14                           b.      Equitable Tolling

                                  15           California courts also toll the limitations period on equitable grounds.7 “Equitable tolling

                                  16   under California law operates independently of the literal wording of the Code of Civil Procedure

                                  17   to suspend or extend a statute of limitations as necessary to ensure fundamental practicality and

                                  18   fairness.” Jones v. Blanas, 393 F.3d 918, 928 (9th Cir. 2004) (internal quotation marks omitted;

                                  19   quoting Lantzy v. Centex Homes, 31 Cal. 4th 363, 370 (Cal. 2003)) (holding that California’s

                                  20   equitable tolling doctrine operates to toll a statute of limitations for a claim asserted by a

                                  21   continuously confined civil detainee who has pursued his claim in good faith). California’s

                                  22   equitable tolling doctrine “focuses on whether there was excusable delay by the plaintiff: if a

                                  23   reasonable plaintiff would not have known of the existence of a possible claim within the

                                  24   limitations period, then equitable tolling will serve to extend the statute of limitations for filing

                                  25
                                       7
                                  26     In addition to equitable tolling, California courts also recognize and apply the doctrine of
                                       equitable estoppel. “Equitable estoppel . . . focuses primarily on actions taken by the defendant to
                                  27   prevent a plaintiff from filing suit, sometimes referred to as ‘fraudulent concealment.’” Lukovsky,
                                       535 F.3d at 1051 (emphasis in original) (citing Johnson, 314 F.3d at 414). Equitable estoppel is
                                  28   inapplicable here because there are no allegations that defendants prevented plaintiff from timely
                                       filing suit.
                                                                                           8
                                   1   suit until the plaintiff can gather what information he needs.” Under California’s test for equitable

                                   2   tolling, a plaintiff must establish “‘timely notice, and lack of prejudice, to the defendant, and

                                   3   reasonable and good faith conduct on the part of the plaintiff.’” McDonald v. Antelope Valley

                                   4   Cmty. Coll. Dist., 45 Cal. 4th 88, 102 (Cal. 2008) (quoting Addison v. California, 21 Cal. 3d 313,

                                   5   319 (Cal. 1978)). “[T]he effect of equitable tolling is that the limitations period stops running

                                   6   during the tolling event, and begins to run again only when the tolling event has concluded.”

                                   7   Lantzy, 31 Cal. 4th at 370 (emphasis in original). Equitable tolling is sparingly applied, Addison,

                                   8   21 Cal. 3d at 316, and is “designed to prevent unjust and technical forfeitures of the right to a trial

                                   9   on the merits when the purpose of the statute of limitations—timely notice to the defendant of the

                                  10   plaintiff’s claims—has been satisfied,” McDonald, 45 Cal. 4th at 99 (internal quotation marks and

                                  11   citation omitted). A state tort claim filed with a county arising out of the same facts as a

                                  12   subsequent Section 1983 suit in federal court may justify equitable tolling if the above three-prong
Northern District of California
 United States District Court




                                  13   test is met. Lucchesi v. Bar-O Boys Ranch, 353 F.3d 691, 696 (9th Cir. 2003); but see Felder v.

                                  14   Casey, 487 U.S. 131, 140-41 (1988) (state notice of claim statutes have no applicability to Section

                                  15   1983 actions).

                                  16          B.        Analysis

                                  17                    1.    Unlawful Search and Seizure Claim

                                  18          Plaintiff’s unlawful search and seizure claim accrued on August 7, 2012, at the time of the

                                  19   search or seizure. See Venegas, 704 F.2d at 1146. This claim is not entitled to delayed accrual

                                  20   under Heck because the conviction for resisting a police officer was not based on evidence seized

                                  21   pursuant to the allegedly unlawful search and seizure. See Harvey, 210 F.3d at 1015.

                                  22   Accordingly, the statute of limitations started to run on August 7, 2012 and expired on August 7,

                                  23   2014, unless plaintiff is entitled to statutory or equitable tolling. See Cal. Civ. Proc. Code § 335.1

                                  24   (two-year statute of limitations for California personal injury actions).

                                  25          For the purposes of this motion, the Court will presume that plaintiff has been continuously

                                  26   incarcerated since August 7, 2012,8 and is entitled to tolling pursuant to Cal. Civ. Proc. Code §

                                  27
                                       8
                                  28     Plaintiff alleges that he has never left custody, Dkt. No. 25, and defendants do not dispute this
                                       statement.
                                                                                           9
                                   1   352.1(a),9 which would toll the limitations period from August 7, 2012 to August 7, 2014. The

                                   2   Court will also presume that criminal charges were pending against plaintiff from the date of his

                                   3   arrest, August 7, 2012, until his conviction on September 14, 2012, and that he is entitled to tolling

                                   4   pursuant to Cal. Gov’t Code § 945.3, which would toll the limitations period from August 7, 2012

                                   5   to September 14, 2012. Accordingly, pursuant to Cal. Gov’t Code § 945.3 and Cal. Civ. Proc.

                                   6   Code § 352.1(a), the limitations period would be tolled until August 7, 2014, started to run on

                                   7   August 7, 2014, and expired on August 7, 2016. Plaintiff’s unlawful search and seizure claim,

                                   8   filed on September 12, 2018, is untimely unless entitled to equitable tolling.

                                   9          The Court finds that plaintiff is not entitled to equitable tolling, either for the period during

                                  10   which his government tort claim was pending or based on the other arguments that he sets forth.

                                  11          Plaintiff filed his government tort claim on October 16, 2013. It is unclear how or when

                                  12   this claim was resolved, but the instant action was filed nearly five years after the claim was filed.
Northern District of California
 United States District Court




                                  13   The delay of approximately five years in filing this claim prejudiced the defendants in gathering

                                  14   evidence because of the time that has lapsed since the relevant events. This timing does not reflect

                                  15   good faith or reasonable conduct in pursuing the claim, which is the second element of the three-

                                  16   part California test for equitable tolling. See Lucchesi, 353 F.3d at 694-95 (state tort claim

                                  17   justifies equitable tolling if it gives defendant timely notice of claim; defendant is not prejudiced

                                  18   in gathering evidence to defend against the second claim; and plaintiff acted reasonably and in

                                  19   good faith).

                                  20

                                  21   9
                                        Defendants argue that plaintiff is not entitled to statutory tolling under Cal. Civ. Proc. Code §
                                  22   352.1(a), because he was in pretrial custody at the time the cause of action accrued, and Cal. Civ.
                                       Proc. Code § 352.1(a) applies only to plaintiffs “imprisoned on a criminal charge” at the time the
                                  23   cause of action accrued. Defendants cite Austin v. Medicis, 21 Cal.App.5th 577, 597 (Cal. Ct.
                                       App. 2018) in support of this argument. Because two-year tolling of the limitations period
                                  24   pursuant to Cal. Civ. Proc. Code § 352.1(a) would not render plaintiff’s claims timely, the Court
                                       declines to determine whether Austin should apply retroactively to plaintiff’s claims, and whether
                                  25   Austin requires reconsideration of the Ninth Circuit’s prior holdings in Elliott v. City of Union
                                       City, 25 F.3d 800, 803 (9th Cir. 1994) and Jones v. Blanas, 393 F.3d 918, 928-29 (9th Cir. 2004),
                                  26   which held that continuous custody is the relevant disability and does not distinguish between pre-
                                       arraignment, pre-conviction and post-conviction incarceration. See, e.g., Baros v. Ramirez, Case
                                  27   No. 5:17-CV-00948 R (SHK), 2019 WL 3849171, at *6-*12 (C.D. Cal. June 5, 2019), report and
                                       recommendation adopted, Case No. 5:17-CV-00948 R (SHK), 2019 WL 3841797 (C.D. Cal. Aug.
                                  28   12, 2019) (discussing in detail retroactive applicability of Austin, and how Austin affected the
                                       holdings in Elliott and Jones).
                                                                                         10
                                   1          Plaintiff argues that he is entitled to equitable tolling because he was unaware that he could

                                   2   seek relief via a Section 1983 action until October 16, 2013; because he believed that he could not

                                   3   seek relief until he was released from prison; because he was unable to file this suit until his

                                   4   motion to suppress was granted on September 30, 2014; and because he has shown diligence in

                                   5   pursuing these claims.10 However, the standard for equitable tolling is not plaintiff’s awareness of

                                   6   his ability to file the claims or his diligence in pursuing these claims. Equitable tolling applies

                                   7   where a reasonable plaintiff would not have known of the existence of a possible claim within the

                                   8   limitations period. Lukovsky v. City & Cty. of San Francisco, 535 F.3d 1044, 1051 (9th Cir.

                                   9   2008). This is not the case here. By October 16, 2013, Plaintiff was aware that defendants had

                                  10   used excessive force on him and conducted an unlawful search and seizure, as evidenced by the

                                  11   tort claim he filed on that date. Even if the limitations period were equitably tolled until October

                                  12   16, 2013, it would have expired on October 16, 2015, nearly three years prior to the filing of this
Northern District of California
 United States District Court




                                  13   case, still leaving plaintiff’s unlawful search and seizure action untimely.11

                                  14
                                       10
                                  15      Plaintiff also argues that he is entitled to equitable tolling because he has no other remedy. The
                                       statute of limitations is not discretionary, and the Court may not consider an untimely claim
                                  16   simply because plaintiff has been unable to obtain relief via other avenues.
                                       11
                                          Plaintiff’s reasons for waiting to file his action are unsupported by the record or have no basis in
                                  17   law. Though plaintiff claims to have demonstrated diligence in pursuing his claims, he did not file
                                       this action until over four years after his conviction was vacated in 2014. Though plaintiff claims
                                  18   that his incarceration prevented him from knowing of, and filing, his claim prior to 2018, plaintiff
                                       was incarcerated when he filed the present case. Finally, the Court is unaware of any requirements
                                  19   regarding supporting documentation to file a Section 1983 action, or of any provision in the PLRA
                                       that requires a plaintiff to be released from prison prior to filing suit. To the extent that the delay
                                  20   is attributable to plaintiff’s ignorance of the law, this does not entitle him to equitable tolling. See,
                                       e .g., Doss v. Rim, No. CV 10-7134-VBF RNB, 2012 WL 3782524, at *7 (C.D. Cal. June 20,
                                  21   2012), report and recommendation adopted, No. CV 10-7134-VBF RNB, 2012 WL 3782453
                                       (C.D. Cal. Aug. 31, 2012), aff’d sub nom. Doss v. City of Long Beach, 559 F. App’x 636 (9th Cir.
                                  22   2014) (ignorance of the law does not entitle pro se plaintiff to equitable tolling) (collecting cases).
                                                In an abundance of caution, the Court notes that the record indicates that there is an
                                  23   additional potential ground for seeking equitable tolling. At the time that plaintiff filed his tort
                                       claim, October 16, 2013, plaintiff was unaware of the identities of the SJPD officers who had used
                                  24   excessive force. RJN, Ex. D. However, the availability of equitable tolling turns on whether the
                                       plaintiff was aware of the existence of a possible claim, not on whether the plaintiff has identified
                                  25   the defendants. Plaintiffs have the option of bringing suit against Doe defendants. See, e.g., Fox
                                       v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 807 (Cal. 2005) (delayed discovery exception to
                                  26   claim accrual rule postpones accrual of a cause of action until plaintiff discovers, or has reason to
                                       discover, the cause of action; delayed discovery rule does not apply where plaintiff is uncertain
                                  27   about defendant’s identity because identity of defendant is not element of cause of action).
                                       Moreover, even if plaintiff were entitled to equitable tolling based on his inability to ascertain the
                                  28   defendants’ identities, this would not render his claim timely. Plaintiff was aware of the officers’
                                       identities by September 2, 2014, when he identified them in his renewed motion to suppress. See
                                                                                            11
                                   1          In summary, liberally construing the complaint and making all reasonable inferences in

                                   2   plaintiff’s favor, his unlawful search and seizure claim is untimely. Statutory tolling pursuant to

                                   3   Cal. Gov’t Code § 945.3 entitles the plaintiff to, at most, tolling of the limitations period from

                                   4   August 7, 2012 to September 14, 2012. Statutory tolling pursuant to Cal. Civ. Proc. Code §

                                   5   352.1(a) entitles the plaintiff to, at most, tolling of the limitations period from August 7, 2012 to

                                   6   August 7, 2014. Equitable tolling for delayed discovery entitles the plaintiff to, at most, tolling of

                                   7   the limitations period through September 2, 2015. The statute of limitations expired, at the latest,

                                   8   on September 2, 2017, a year before the instant action was filed. Plaintiff’s unlawful search and

                                   9   seizure claim is therefore barred by the statute of limitations.

                                  10                  2.      Excessive Force Claim

                                  11          The Court finds that plaintiff’s excessive force claim accrued on October 8, 2014, when the

                                  12   state court dismissed the underlying action. Rodriguez, 535 F. App’x at 644–45. Success on
Northern District of California
 United States District Court




                                  13   plaintiff’s excessive force claim implies the invalidity of his Cal. Penal Code § 148(a)(1)

                                  14   conviction. Under Heck, plaintiff’s excessive force claim therefore could not be brought until

                                  15   October 8, 2014, when the state court dismissed the underlying action. Plaintiff is therefore

                                  16   entitled to delayed accrual for his excessive force claim until October 8, 2014. The limitations

                                  17   period began to run on October 8, 2014 and expired on October 8, 2016, almost two years before

                                  18   he filed the instant action. Plaintiff’s excessive force claim is untimely unless statutory tolling or

                                  19   equitable tolling rendered the claim timely.

                                  20          For the purposes of this motion, the Court presumes that plaintiff is entitled to statutory

                                  21   tolling pursuant to Cal. Gov’t Code § 945.3 and Cal. Civ. Proc. Code § 352.1(a), and equitable

                                  22   tolling for delayed discovery of the defendants’ identities. As discussed supra, statutory tolling

                                  23   pursuant to Cal. Gov’t Code § 945.3 entitles the plaintiff to, at most, tolling of the limitations

                                  24   period from August 7, 2012 to September 14, 2012, and statutory tolling pursuant to Cal. Civ.

                                  25   Proc. Code § 352.1(a) entitles the plaintiff to, at most, tolling of the limitations period from

                                  26

                                  27   Dkt. No. 1 at 5-25. Even if plaintiff were entitled to the one-year equitable tolling of the
                                       limitations period for delayed discovery of the defendants’ identities, this would only toll the
                                  28   limitations period until September 2, 2015, and the limitations period would expire two years later
                                       on September 2, 2017, a year before the instant action was filed.
                                                                                         12
                                   1   August 7, 2012 to August 7, 2014. Equitable tolling for delayed discovery would toll the

                                   2   limitations period until September 2, 2015. The limitations period for the excessive force claim

                                   3   would be tolled, at the latest, until September 2, 2015, and the limitations period would have

                                   4   expired on September 2, 2017, a year before the instant action was filed. In summary, liberally

                                   5   construing the complaint and making all reasonable inferences in favor of plaintiff, plaintiff’s

                                   6   excessive force claim remains untimely.

                                   7                                             CONCLUSION

                                   8          For the foregoing reasons, the Court GRANTS defendants’ motion to dismiss the action as

                                   9   time-barred. The Clerk shall enter judgment in favor of defendants and against plaintiff.

                                  10          This order terminates Dkt. No. 18.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 1/15/2020
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        13
